DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.
 	
Response to Arguments
Applicant’s arguments, see page 3, filed April 20, 2022, with respect to the 103 rejection have been fully considered and are persuasive in light of the amendment to claim 1.  The rejection under 35 U.S.C. 103 (a) of claim 1 has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or reasonably suggest: A setting method for a retina prosthesis device by measuring at least one first neural output from an unimpaired retinal neural network which is stimulated by a set of patterned light stimulation to extract at least one first characteristic of response for the unimpaired retinal neural network with the patterned light stimulation; measuring at least one second neural output from an impaired retinal neural network contacting to an implanted retina prosthesis device, which is stimulated by an electrical stimulation converted from another set of patterned light stimulation or command representing a desired electrical stimulation, to extract at least one second characteristics of response for the impaired retinal neural network in contact with the implanted retinal prosthesis device, wherein the implanted retina prosthesis device comprises; an array of pixel units to receive the light stimulation or the command to stimulate the impaired retinal neural network; computing prosthesis setting parameters according to the first characteristics of the unimpaired retinal neural network and the second characteristics of the impaired retinal neural network, and stimulating the impaired retinal neural network based on the prosthesis setting parameters by the array of pixel units of the implanted retina prosthesis device, so as to provide an effect of mimicking an output response of the impaired neural networks to image patterns as the unimpaired retinal neural networks, in combination with the other elements in the claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792